      Case 2:20-cv-00517-JTM-DMD Document 60 Filed 02/24/21 Page 1 of 1




MINUTE ENTRY
DOUGLAS, M.J.
FEBRUARY 24, 2021
                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 JERRY ROGERS, JR.                                                               CIVIL ACTION

 VERSUS                                                                                NO. 20-517

 SHERIFF RANDY SMITH, DANNY                                                    SECTION “H” (3)
 CULPEPER, and KEITH CANIZARO

       On this date, the Motion to Compel Production of Defendants’ Personnel Files (Rec. Doc.

No. 47) filed by plaintiff, Jerry Rogers, Jr. (“Plaintiff”). Present were Hope A. Phelps on behalf of

plaintiff, Jerry Rogers, Jr., and Chadwick W. Collings on behalf of defendants, Sheriff Randy

Smith, Danny Culpeper, and Keith Canizaro (“Defendants”). For the reasons stated on the record

and below,

       IT IS ORDERED that the Motion to Compel Production of Defendants’ Personnel Files

(Rec. Doc. No. 47) is DENIED AS MOOT.

       IT IS FURTHER ORDERED that Plaintiff’s request for attorney fees and costs is

DENIED




                                              DANA M. DOUGLAS
                                              UNITED STATES MAGISTRATE JUDGE




 MJSTAR: 00:05
